DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 29 are objected to because of the following informalities:  
In claim 9 line 3, the term “spread” needs to be changed to “spreading”.
In claim 29 line 7, the limitation needs to start with “means for” since the claims recite a plurality of means limitations.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Based on the specification of at least [0141] of the publication and/or Fig.7 discloses that the claimed means in claim 29 can be performed by at least the transceiver 710.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 17-19, 21, 26-27 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujishiro et al (US 2020/0204329). 
For claim 1, Fujishiro discloses a user equipment (UE), comprising: a transceiver (see at least Fig.3; UE 100 that comprises at least a transceiver (receiver 110 and transmitter 120)) configured to: receive, from a base station (BS), a multicast feedback configuration indicating: a first resource configuration for a negative-acknowledgement (NACK) feedback mode; and a second resource configuration for an acknowledgement/negative-acknowledgement (ACK/NACK) feedback mode (see at least Fig.11 S101 and/or Fig.13 S201 and/or [0087] and/or [0109] and/or [0160]; resource information that will be used in at least Fig.19 and wherein the resources (at least common resource pool) are used for NACK-only feedback mode (first resource) and for ACK/NACK feedback mode (second resource)); receive, from the BS, a first multicast communication (see at least Fig.11 S102 and/or Fig.13 S202 and/or [0088] and/or [0110]; receiving multicast data that will trigger the transmission of feedback as shown in at least Fig.19 and/or [0160]); transmit, to the BS, a NACK feedback for the first multicast communication based on the first resource configuration (see at least Fig.11 S106 and/or Fig.19 S31 and/or [0161]; use of NACK-only feedback mode (at least Fig.11 S101; common/first resource)); receive, from the BS, a second multicast communication (see at least Fig.11 S107 and/or Fig.19; the loop of the method that switches from NACK-only mode to the other ACK/NACK mode or vice-versa triggered by at least receiving multicast data communications (first/second…)); and transmit, to the BS, an ACK feedback or a NACK feedback for the second multicast communication based on the second resource configuration (see at least Fig.19 S31 and/or [0161]; use of ACK/NACK feedback mode (at least Fig.11 S101; common/second resource) when the measured radio quality is less than a threshold).
For claims 17 and 26, Fujishiro further discloses transmitting, to the BS, a request to switch from one of the NACK feedback mode or the ACK/NACK feedback mode to the other of the NACK feedback mode or the ACK/NACK feedback mode (see at least [0161]-[0162] and/or Fig.19 S35 and/or S38; notifying (notification/request) the eNB (BS) to switch).
For claims 18 and 27, Fujishiro further discloses transmitting the NACK feedback for the first multicast communication is configured based on a first power control procedure; and transmit the ACK feedback or the NACK feedback for the second multicast communication is configured based on a second power control procedure different from the first power control procedure (see at least [0153]; the use of RSRP to measure the power of the signal and wherein a first (first power control procedure) and second target received power (second power control procedure) are used for determining the application of the different feedback modes corresponding to the different thresholds (S33 and S37 of Fig.19) in order to  determine whether the transmission of the feedback is performed by using NACK-only mode or a ACK/NACK feedback mode).
For claim 19, Fujishiro further discloses receive, from the BS, an indication of at least one of a first target received power or a first pathloss compensation for the first power control procedure; and receive, from the BS, an indication of at least one of a second target received power different from the first target received power or a second pathloss compensation different from the first pathloss compensation for the second power control procedure (see at least [0153]; the use of RSRP to measure the power of the signal and wherein a first (first power control procedure) and second target received power (second power control procedure) are used for determining the application of the different feedback modes corresponding to the different thresholds (S33 and S37 of Fig.19) in order to  determine whether the transmission of the feedback is performed by using NACK-only mode or a ACK/NACK feedback mode and wherein the thresholds (indications) are sent by BS to the UE(s)).
Claim 21 is rejected for same reasons as claim 1 since claim 21 is the method implemented in the apparatus claim 1.
Claim 29 is rejected for same reasons as claim 1 (see at least Fig.3).
Claim 30 is rejected for same reasons as claim 1 since claim 30 is the CRM claim of the apparatus of claim 1 (see at least Fig.3 and/or [0038]).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 4-7, 20, 22, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of LG (R1-164537: Discussion on UE feedback for DL multicast/broadcast pgs.1-5) submitted in IDS.
For claims 2 and 22, Fujishiro further discloses the first resource configuration being a common NACK resource configuration among a group of UEs including the (first) UE (see at least [0081]-[0085]; use of at least common resources for NACK feedback).  Fujishiro discloses all the claimed subject matter with the exception of explicitly disclosing wherein the second resource configuration is a UE-specific ACK/NACK resource configuration designated to the (first) UE.  However, LG discloses the use of a UE-specific ACK/NACK resource configuration (see at least pg.2 lines 3-6 and/or pg.3 lines 6-40; UE-specific resource).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of LG into the method/apparatus of Fujishiro for the purpose of at least reducing the miss-understanding between the BS and the UE in regard of ACK/NACK feedback messages in response to the reception of multicast communications.
For claims 4-7 and 24, Fujishiro further discloses wherein the transceiver switches from one of the NACK feedback mode or the ACK/NACK feedback mode to the other of the NACK feedback mode or the ACK/NACK feedback mode; transmit, in response to switching from the ACK/NACK feedback mode to the NACK feedback mode, the NACK feedback for the first multicast communication (see at least Fig.19: S31 and S32 and NO to S33; switching to the NACK feedback mode based on the radio quality threshold and therefore transmitting the NACK feedback); and transmit, in response to switching from the NACK feedback mode to the ACK/NACK feedback mode, the ACK feedback or the NACK feedback for the second multicast communication (see at least Fig.19: S34 and S36 and YES to S37; switching to the ACK/NACK feedback mode based on the radio quality threshold and therefore transmitting the ACK or NACK feedback).  Fujishiro discloses all the claimed subject matter with the exception of explicitly disclosing that the switching is based on receiving an instruction from the BS to switch between the feedback modes and wherein the instruction is received via at least one of radio resource configuration control (RRC) signaling or downlink control information (DCI) signaling.  However, LG discloses the switching, between a common NACK-only feedback mode using a UE-common resource and an ACK/NACK feedback mode using an UE-specific resource, is instructed by scheduling an UL transmission over the subframe used for the transmission of the HARQ feedback associated with the multicast data (see at least pg.3 lines 18-23) and wherein the scheduling is performed/received via PDDCH using DCI (see at least Pg.1: 1.Introduction: lines 5-6; scheduling multicast data using PDCCH (DCI)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of LG into the method/apparatus of Fujishiro for the purpose of at least having a flexible signaling system that dynamically switches between the feedback modes back and forth as needed and/or as configured.
For claims 20 and 28, Fujishiro further discloses receive, from the BS, the first resource configuration for the NACK feedback mode via system information block (SIB) signaling (see at least Fig.11 S101 and/or [0087]; use of SIB to indicate the resource configuration for the common NACK-only feedback mode).  Fujishiro discloses all the claimed subject matter with the exception of explicitly disclosing receiving, from the BS, the second resource configuration for the ACK/NACK feedback mode via UE-specific signaling.  However, LG discloses the use of a UE-specific ACK/NACK resource configuration (see at least pg.2 lines 3-6 and/or pg.3 lines 6-40; UE-specific resource that is received via UE-specific signaling).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of LG into the method/apparatus of Fujishiro for the purpose of at least using UE-specific signaling to target a corresponding UE in order to at least privately communicating UE-specific configuration information.
11.	Claims 3, 8-12, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Xiao et al (US 2008/0049749).
For claims 3 and 23, Fujishiro discloses all the claimed subject matter with the exception of explicitly disclosing wherein the first resource configuration includes at least one of a different time configuration, a different frequency configuration, or a different sequence configuration than the second resource configuration.  However, Xiao discloses a system where different time/frequency/sequence configurations of resources may be allocated to the different feedback channels used by a common NACK-only feedback mode and an ACK/NACK feedback mode (see at least [0029]-[0030]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Xiao into the method/apparatus of Fujishiro for the purpose of at least allocating physical resources to the feedback channel(s) used for HARQ feedback transmission associated with multicast data and according to different feedback modes and therefore at least differentiating between different feedback channels.
For claims 8-10 and 25, Fujishiro further discloses wherein the multicast feedback configuration further indicates a rule for selecting between the NACK feedback mode or the ACK/NACK feedback mode (see at least Fig.19 and/or [0152]-[0163]; the use of threshold sent from the BS to the UE and used to perform a threshold-based comparison of the measured radio quality (the rule) in determining/switching between the type of the feedback modes (NACK or ACK/NACK)).  Fujishiro discloses all the claimed subject matter with the exception of explicitly disclosing wherein the first resource configuration and the second resource configuration include a same frequency configuration and a same time configuration; receive, from the BS, a scheduling grant for the first multicast communication, the scheduling grant including a first spreading code for the NACK feedback mode and a second spread code for the ACK/NACK feedback mode, the second spreading code being different from the first spreading code; transmit the NACK feedback for the first multicast communication is configured to utilize the first spreading code; and transmit the ACK feedback or the NACK feedback for the second multicast communication is configured to utilize the second spreading code, wherein a processor in communication with the transceiver, the processor configured to select a first spreading code or a second spreading code based on the type of feedback (rule).  However, Xiao discloses wherein the first resource configuration and the second resource configuration include a same frequency configuration and a same time configuration (see at least [0022] and/or Fig.3 301; the use of same frequency configuration and same time configuration by the UE(s)); receive, from the BS, a scheduling grant for the first multicast communication (see at least [0023]; wireless resources (scheduling grant) are transmitted/received during the setup of the multicast session), the scheduling grant including a first spreading code for the NACK feedback mode and a second spread code for the ACK/NACK feedback mode, the second spreading code being different from the first spreading code (see at least [0023]; wireless resources (scheduling grant) includes at least time/frequency resources (regions) and signaling sequences (spreading codes) ([0028]) and wherein each feedback mode (NACK and ACK/NACK) using different signaling sequence (first/second spreading code) ([0028]) and wherein the sequences can be orthogonal (different spreading codes) and the use of at least spread orthogonal frequency division (OFDMA) ([0003])); transmit the NACK feedback for the first multicast communication is configured to utilize the first spreading code; and transmit the ACK feedback or the NACK feedback for the second multicast communication is configured to utilize the second spreading code (see at least [0028]; each feedback mode (NACK and ACK/NACK) uses a different signaling sequence (first/second spreading code) for transmission and wherein the sequences can be orthogonal (different spreading codes) and the use of at least spread orthogonal frequency division (OFDMA) ([0003])), wherein a processor in communication with the transceiver (see at least Fig.1; processor 104 in communication with the transceiver 106), the processor configured to select a first spreading code or a second spreading code based on the rule (type of feedback) (see at least [0028]; selecting a different signaling sequence (first/second spreading code) based on the type of feedback (NACK and ACK/NACK) mode (the rule) for transmission and wherein the sequences can be orthogonal (different spreading codes) and the use of at least spread orthogonal frequency division (OFDMA) ([0003])).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Xiao into the method/apparatus of Fujishiro for the purpose of at least increasing the spectral efficiency of the different HARQ feedback modes and/or differentiating between different feedback channels.
For claim 11, Fujishiro further discloses a processor in communication with the transceiver (see at least Fig.3; processor (130) in communication with the transceiver (110 and 120)), the processor configured to perform a channel measurement, wherein the rule for switching from the one of the NACK feedback mode or the ACK/NACK feedback mode to the other of the NACK feedback mode or the ACK/NACK feedback mode is based on the channel measurement (see at least Fig.19 and/or [0160]-[0163]; performing radio quality measurement (channel measurement) that is used to implement the switching (rule) between the feedback modes).
For claim 12, Fujishiro further discloses wherein the channel measurement is performed by measuring at least one of a pathloss, a reference signal received power (RSRP), a signal-to-interference-plus-noise ratio (SINR), or a channel quality indicator (CQI) (see at least [0152]; at least RSRP or SINR).
12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Xiao and further in view of Chang et al (US 2004/0253968).
For claim 13, Fujishiro further discloses a processor in communication with the transceiver (see at least Fig.3; processor (130) in communication with the transceiver (110 and 120)), the processor configured to determine a channel quality status (see at least Fig.19 S32 and/or S36; measuring radio quality), wherein the rule for switching from the one of the NACK feedback mode or the ACK/NACK feedback mode to the other of the NACK feedback mode or the ACK/NACK feedback mode is based on the channel quality status (see at least Fig.19 and/or [0152]-[0163]; determining/switching between the type of the feedback modes (NACK or ACK/NACK) based on the channel quality status compared to a threshold).  Fujishiro in view of Xiao discloses all the claimed subject matter with the exception of explicitly disclosing the use of DL decoding status instead of the channel quality status.  However, Chang discloses that channel quality such as bit error probability (BEP) (at least abstract) can be associated to (adaptively changed based on) the DL decoding status (see at least [0019]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use DL decoding status as an indicator of channel quality status as taught by Chang into the method/apparatus of Fujishiro in view of Xiao for the purpose of at least triggering the switching to the appropriate configured feedback mode based on at least the decoding status.
Allowable Subject Matter
13.	Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467